UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                      January 7, 2011
                                No. 09-3031

                                  United States of America

                                              v.

                                  Jerry Whitfield, Appellant

                             (D.N.J. No. 1-08-cr-00685-001)

Present:       BARRY, CHAGARES, and VANASKIE, Circuit Judges

               1.    Motion by Appellee to Amend Opinion.

                                                           Respectfully,
                                                           Clerk/slc

_________________________________ORDER________________________________
The foregoing motion is GRANTED.

                                           By the Court,

                                           /s/ Maryanne Trump Barry
                                           Circuit Judge

Dated:         January 19, 2011
SLC/cc:        Norman Gross
               Maggie F. Moy